Citation Nr: 0325456	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-03 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1981 to April 
2001.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2001 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for 
degenerative disc disease of the lumbar spine.  A 10 percent 
disability evaluation was assigned from May 1, 2001.  The 
veteran expressed disagreement with the disability 
evaluation.    

The May 2001 rating decision also granted service connection 
for mild obstructive disease and assigned a 30 percent 
disability evaluation.  The veteran timely appealed this 
issue.  However, in a December 2002 statement, the veteran 
indicated that he wanted to withdraw this issue.  Thus, this 
issue is withdrawn and is no longer before the Board for 
appellate review.  See 38 C.F.R. § 20.204 (2003).  

The May 2001 rating decision also denied service connection 
for tinnitus.  The veteran timely appealed this issue.  
However, in a July 2002 rating decision, the RO granted 
service connection for tinnitus.  Thus, this issue is no 
longer before the Board for appellate review.    

In January 2003, the veteran testified before the undersigned 
Veterans Law Judge sitting in San Antonio, Texas.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.




REMAND

After careful review of the record, the Board finds that 
additional development is required before the issue of 
entitlement to an initial disability evaluation in excess of 
10 percent for degenerative disc disease of the lumbar spine 
can be decided.     

Just subsequent to the filing of the claim at issue herein, 
the Veterans Claims Assistance Act of 2000 (or "VCAA") was 
signed into law.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VCAA, 38 U.S.C.A. § 5103A (West 2002).  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

The VCAA provides that upon receipt of a complete or 
substantially complete application, the VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issue on appeal because the RO did not 
yet notify the veteran of the VCAA.  The Board can no longer 
notify a claimant of the VCAA under the authority of its 
regulations.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, the 
Board must remand this matter to the RO for notification of 
the VCAA and the RO should ensure that development action 
required by the VCAA has been completed.   
   
The Board also notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease 
and lumbar spine disabilities were amended effective 
September 23, 2002 and were amended again effective September 
26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 68 Fed. Reg. 51454-51458 (August 27, 2003).  Review 
of the record reveals that the veteran has not yet been 
notified of the revised rating criteria for lumbar spine 
disabilities.  The Board finds that the RO should notify the 
veteran of these revised regulations.    

Accordingly, this case is remanded for the following action: 

1.  The RO should notify the veteran of 
the VCAA and ensure that all notification 
and development action required by the 
VCAA has been completed.  Specifically, 
the RO then should issue a letter 
providing the veteran with the notice 
required under 38 U.S.C.A. § 5103 and 
informing him that the requested 
information and evidence must be received 
within one year of the date of this 
notification; and, the RO should 
undertake any additional development it 
determines is required under 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002) (to 
include requesting any records identified 
during the January 2003 hearing).  

2.  After providing the veteran with the 
appropriate time to submit additional 
evidence - see Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir., September 22, 2003)) - the RO 
should review all of the evidence of 
record, including all new evidence, and 
readjudicate the issue of entitlement to 
an initial disability evaluation in 
excess of 10 percent for degenerative 
disc disease of the lumbar spine.  This 
should include consideration of the old 
and new criteria for rating lumbar spine 
disabilities.  If all the desired 
benefits are not granted, an appropriate 
Supplemental Statement of the Case should 
be furnished to the veteran and his 
representative.  They should be afforded 
an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	James A. Markey
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




